Citation Nr: 0007623	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cardiac disability, 
to include hypertension, as secondary to service-connected 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In December 1997, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


REMAND

The veteran seeks secondary service connection for a cardiac 
disability, to include hypertension.  He argues that his 
cardiac disability including hypertension were caused by the 
stress related to his service-connected post-traumatic stress 
disorder (PTSD).  

As noted above, in December 1997, the Board remanded the 
veteran's claim to the RO for additional development.  It was 
noted that a VA psychiatric examiner reported in February 
1996 that he could not ascertain any particular relationship 
between the veteran's heart disease and his PTSD.  A VA 
cardiac examiner noted in February 1996 that there was a 
controversy in the literature regarding the effects of stress 
on the development of coronary artery disease.  It was also 
stated that it was possible that stress could contribute to 
the development of coronary artery disease, but probably only 
to a minor extent.  In addition, it was reported that the 
veteran had submitted a statement from Lawrence R. Moss, M. 
D. who at the request of the veteran's representative had 
offered an opinion on the causal factors in the development 
of hypertension in war veterans.  He concluded that wartime 
experience often played a causative role in the development 
of hypertension and that veterans suffering from PTSD were at 
an increased risk for developing hypertension.  

The Board remanded the claim to the RO to, among other 
things, have the veteran examined by a board-certified 
cardiologist and a board certified psychiatrist to determine 
the etiology of the veteran's cardiac disabilities.  Opinions 
were requested as to whether it was at least as likely as not 
that the veteran's cardiac disabilities were related to, 
caused by, or aggravated by his service-connected PTSD.  

While the case was in remand status, the veteran was examined 
by R. Schmidtmayr, M.D. in September 1998 to evaluate his 
PTSD, and the examiner did not address any of the questions 
noted in the Board's remand. The veteran was also examined by 
Charles Wilson, M. D. to evaluate his cardiac disability in 
August 1998.  The examiner noted that the veteran had no 
current cardiac symptoms, no evidence of cardiac disability 
either related to or unrelated to the veteran's diagnosis of 
PTSD.  It was stated that a treadmill test was to be 
scheduled at the Lincoln VA Hospital.  

In March 1999, B. Wagner, P.A. stated that he/she had 
reviewed the examinations of Dr. Wilson and Dr. Schmidtmayr, 
and that there was no evidence that the veteran had ever had 
high blood pressure that would impact on his heart disease or 
his PTSD.  

The Board has reviewed the record and finds that additional 
action is necessary prior to further appellate action.  In 
Stegall v. West, 11 Vet. App. 268 (1998), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that "a remand by 
this Court or the Board [of Veteran's Appeals (Board)] 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders." Id, at 271.  
In addition, the Court determined that where "the remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance." Id. 
However, the Court further held that where such omission did 
not harm the veteran, the Board's failure to return the case 
to the agency of original jurisdiction could not be found to 
be prejudicial error. Id.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cardiac complaints, including 
hypertension.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.   

2.  The RO should schedule the veteran 
for examinations by a board certified 
cardiologist and a board certified 
psychiatrist, who have not previously 
examined him, to determine the correct 
diagnosis and etiology of the veteran's 
heart disease and hypertension.  All 
indicated studies are to be conducted.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
study.  The examiners should offer an 
opinion as to the etiology of the 
veteran's cardiac disability with 
hypertension including whether it is at 
least as likely as not that his cardiac 
disability to include chronic 
hypertension is related to or caused by 
his service-connected PTSD.  The 
examiners should indicate whether it is 
at least as likely as not that the 
veteran's cardiac disability to include 
hypertension is aggravated by his 
service-connected PTSD, and, if so, note 
what level of disability is attributable 
to aggravation.  The cardiologist and 
psychiatrist must correlate all 
diagnostic studies, and reconcile any 
differences.  The examiners must 
specifically reference and address the 
findings noted on the VA cardiology and 
psychiatric examinations conducted in 
February 1996 as well as the opinion 
rendered by Dr. Moss, and by the VA 
physician's assistant noted above.  All 
opinions provided must be accompanied by 
a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development it has been 
completed in full.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the instructions 
contained in this remand and if they are 
not, the RO should undertake corrective 
procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a cardiac 
disability to include hypertension as 
secondary to PTSD.  In regard to the 
secondary service connection issue, the 
RO should consider the provisions of 38 
C.F.R. § 3.310(a) (1999) and the 
directives set forth in Allen v. Brown, 7 
Vet. App. 439 (1995) regarding 
aggravation.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




